Citation Nr: 1628686	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for hemorrhoids. 

2. Entitlement to service connection for loss of sense of taste, claimed as due to exposure to mustard gas and herbicides. 

3. Entitlement to service connection for loss of sense of smell, claimed as due to exposure to mustard gas and herbicides. 

4. Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disability.

5. Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability. 

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and adjustment disorder. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The July 2007 rating decision denied service connection for PTSD and did not reopen the Veteran's claims for service connection for a low back disability, a bilateral knee disability, and hemorrhoids. The January 2009 rating decision denied his claims for service connection for loss of sense of taste and smell. 

In addition to a diagnosis of PTSD, the Veteran has been diagnosed with depressive disorder and adjustment disorder.  The Board has rephrased his claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran withdrew Issues 1-3 above, and the withdrawal is discussed below.  Issues 4-6 issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In both December 2011 and March 2012, prior to a decision in the appeal, the Veteran notified VA in writing that he wished to withdraw his appeal of 1) service connection for hemorrhoids; 2) service connection for loss of taste; and 3) service connection for loss of smell.  Therefore, no questions of fact or law remain before the Board.

2.  The Veteran last claimed service connection for a bilateral knee disability in June 1998.  VA denied the claim in a September 1998 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

3.  Since this final denial, the Veteran has submitted evidence which, by itself or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran are met with regard to the issues of service connection for hemorrhoids, loss of taste, and loss of smell; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2. The September 1998 rating decision denying the claim of service connection for a bilateral knee disability is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (1998).

3. The Veteran has submitted new and material evidence since the September 1998 rating decision to allow the reopening of the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating claims for VA benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board is reopening the previously denied claim on the basis of new and material evidence.  The Board is remanding the claim for further development, so it will not discuss the VCAA here.  

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board decides the appeal.  38 C.F.R. § 20.202.

VA developed Issues 1-3 on the title page for appellate consideration.  In both December 2011 and March 2012, the Veteran withdrew his appeal of these issues in writing.  Therefore, these issues are withdrawn, and the Board does not have jurisdiction to consider an appeal.

New and Material Evidence 

VA previously denied the claim for service connection for a bilateral knee disability knee disability, the prior decision was not timely appealed, and the Veteran did not submit new and material evidence within a year of the decision.  As such, this rating decision is final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in September 1998, and VA must determine whether the Veteran has submitted new and material evidence since that time to reopen it.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The September 1998 rating decision denied the claim because, inter alia, there was no evidence of a current disability.  At the time of the denial, the record consisted of the Veteran's service treatment records and post-service medical records.  

Since this rating decision, South Carolina Department of Corrections health records were added to the claims file.  These records, covering 2001-2012, show that the Veteran was treated for bilateral knee pain.  As with his back, the Veteran is prescribed Naproxen to treat his knees.  In light of this evidence, the Board finds the Veteran has submitted new and material evidence since the previous denials of the appealed claims.  The evidence is new since VA did not consider it during the previous adjudication of the claims, and it is material to the disposition of the claim. 

Accordingly, the Veteran has submitted new and material evidence to reopen this previously denied and unappealed claim.  38 U.S.C.A. § 5108.  


ORDER

The appeal for entitlement to service connection for hemorrhoids is dismissed.

The appeal for entitlement to service connection for loss of sense of taste is dismissed.

The appeal for entitlement to service connection for loss of sense of smell is dismissed.

VA has received new and material evidence to reopen the claim for service connection for a bilateral knee disability.  To this extent only, this appeal is granted.



REMAND

Records

The Board remanded this appeal for further development in October 2011.  In that Remand, the Board sought treatment records from: 1) VA facilities; 2) a facility in the Pee Dee region of South Carolina; and 3) Dr. R.C.  The Veteran addressed each of these in an August 2012 statement.  He noted he has "never been treated by a VA medical center" nor was he ever treated in Pee Dee.  As for Dr. R.C., the Veteran noted he may be "living or dead" and unsure if he is retired.  The Veteran proffered an incomplete address for the facility.  An Internet search conducted using this information reveals a 1977 news article citing the "former office" of Dr. R.C.  This information, when combined with the information the Veteran provided, suggests continued efforts from VA to obtain these records are futile.  See 38 C.F.R. § 3.159(e).  

Examinations

First, the Board notes the Veteran was treated in service for bilateral knee complaints - June 1972 (right), February 1974 (left), and March 1974 (left).  Given this and his current treatment, the Veteran merits an examination.

Second, the Board reopened the Veteran's back claim in October 2011 because it found the Veteran had provided new and material evidence since the last final denial of his back claim.  Given the 6 months of in-service treatment for back pain - as seen in the service treatment records and detailed in the October 2011 Remand -the Veteran merits an examination.

Third, the Board remanded the psychiatric claim for an examination.  The Director of the Compensation and Pension (C&P) service, Dr. K., did not schedule the examination because, as he noted in November 2012, "no C&P or employee mental health provider is willing to perform the exam in the prison/jail."  Dr. K. also explained why transporting the Veteran to the VA hospital to examine him is impossible.  

Pursuant to VA's Adjudication Procedure Manual (M21, Part III, Subpart iv.3.A.9.d):

When examination of an incarcerated Veteran is required, the RO and/or the local VHA Medical Examination Coordinator must confer with prison authorities to determine whether the Veteran should be
* escorted to a VA medical facility for examination by VHA personnel, or
* examined at the prison by 
o VHA personnel
o prison medical providers at VA expense, or
o fee-basis providers contracted by VHA.
Important:  Because some State laws restrict the movement of and access to prison inmates, the above options may not be possible.  In such cases, documentation of substantial efforts to schedule and conduct the examination must be added to the claims folder.
* VSRs must document all efforts made to schedule an examination, including identifying and requesting the assistance of the appropriate prison officials. 
* VHA compensation clinics are required to provide documentation that they have made substantial attempts to schedule and conduct the examination and that they have exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

The Veteran was provided with a medical opinion which did satisfy the Board's remand instructions, although the Veteran has also objected to a physical examination not being provided.  However, since the time the Veteran was unable to be seen in prison, South Carolina transferred him to another penal institution.1  As such, it may now be feasible to schedule such an examination.  Given the Veteran's desire for a physical examination, the change in circumstances, and the fact that the Board must seek orthopedic examinations.  The Board will seek to schedule a psychiatric evaluation at this new facility. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a release forms for medical records at his correctional institutions.  The Board notes South Carolina transferred the Veteran to another penal institution during the pendency of the appeal.  Therefore, he should be provided release forms for both institutions in which South Carolina has incarcerated him.  If the Veteran returns the forms, obtain all outstanding treatment records from the correctional institutions.  If the records are not obtainable, notify the Veteran and document the record. 

2.  Arrange to examine the Veteran to determine the nature and etiology of any current 1) bilateral knee disability; 2) back disability; and 3) psychiatric disability.

Please ensure compliance with the M-21 cited above for all three examinations.  Specifically, "VHA compensation clinics are required to provide documentation that they have made substantial attempts to schedule and conduct the examination and that they have exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.  If physical examinations are not found not to be possible, a medical opinion may be solicited, but documentation should be added to the claims file documenting the substantial efforts to schedule and conduct the physical examinations.

The following considerations govern the psychiatric examination: 

The examiner should diagnose any psychiatric disability (present since February 2007) and then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a disorder either began during or was otherwise caused by his military service.  Why or why not? 

Additionally, the examiner should determine whether there is evidence to conclude that the Veteran developed a psychosis between January 1974 and January 1975.

In so doing, the examiner's attention is called to the June 1973 service treatment record stating that the Veteran's squad leader instructed him to go to psychiatric treatment. 

The examiner should also take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner should explain why. 

If the examiner diagnoses the Veteran with PTSD, he or she should identify the stressor or stressors underlying the diagnosis.
	
For the back and knee examinations: For each disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the disorder either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


